—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered July 11, 1991, convicting her of assault in the first degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant stabbed the complainant with a kitchen knife in his apartment and fled. On the record before us we conclude there is no basis to credit the defendant’s claim of ineffective assistance of counsel (see, People v Colon, 138 AD2d 392, 393; see also, People v Oquendo, 112 AD2d 955, 956).
The justification charge was proper and apprised the jury of the correct rules to be applied in evaluating the defense of justification (see, People v Russell, 266 NY 147; cf., People v Wesley, 76 NY2d 555, 559).
Finally, we find that the denial of youthful offender status was proper (see, People v Barr, 168 AD2d 625, 626). Rosenblatt, J. P., Lawrence, Altman and Goldstein, JJ., concur.